DETAILED ACTION
	This Office action is in response to Applicant’s amend net filed on 7/25/2022. Claims 1, 3, 4, 6-8, 10, 11, and 13- 20 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is being considered by the examiner.
Duplicate Claims
Claims 16 appears to be a duplicate of claim 15, and claim 19 appears to be a duplicate of claim 18.
Applicant is advised that should claims 15 and 18 be found allowable, claims 16 and 19 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and  8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that ”at least two uplink addresses are used for being allocated among the at least two network element nodes”. The Examiner interprets ”at least two uplink addresses are used for being allocated among the at least two network element nodes” as the at least two uplink addresses are being allocated to at least two network element nodes.
Claim 1 further recites “receiving release notification information, wherein the release notification information comprises: identification information of an uplink address allocated to the at least two network element nodes; and releasing, according to the release notification information, the uplink address not allocated to the at least two network element nodes”.
An uplink address is either allocated or not allocated, and the first limitation in claim 1 establishes that the at least two uplink addresses are “being allocated”. Thus, it is not clear how the release notification information comprises identification information of an uplink address allocated to one network element node and is used to release the uplink address not allocated to the network element node”. 
 The Examiner assumes the Applicant means that the release notification information comprises identification information of an uplink address that has been allocated to the network element node but not used by the network element node.
Also, “the uplink address not allocated” in lines 12-13 and “the usage” in line 16 lack antecedent basis.
Claim 8 recites “sending release notification information, wherein the release notification information comprises identification information of an uplink address allocated to the at least two network element nodes, for the core network to release, according to the release notification information, the uplink address not allocated to the at least two network element nodes”.
An uplink address is either allocated or not allocated, and the first limitation in claim 8 establishes  “ performing, according to the at least two uplink addresses allocation among a plurality of network element nodes…”, therefore allocation of the at least two uplink addresses in performed. Thus, it is not clear how the release notification information comprises identification information of an uplink address allocated to one network element node and is used to release the uplink address not allocated to the network element node”. 
 The Examiner assumes the Applicant means that the release notification information comprises identification information of an uplink address that has been allocated to the network element node but not used by the network element node.
Also, “the uplink address not allocated” in line 13 and “the usage” in line 16 lack antecedent basis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6- 8, 10, 11, and 13- 20 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "PDU Session Split at UPF" 3GPPTSG-RAN WG3 Meeting#99; R3-181266; March2, 2018; Athens, Greece, hereinafter R3-181266) in view of Vesely et al (US 20200252985 A1, hereinafter Vesely), further in view of Shi et al (US 20200404732 A1, hereinafter Shi), and further in view of Lu et al (US 20190124580 A1, hereinafter Lu).

Consider claims 1, 15, and 16, R3-181266 discloses an address allocation method, comprising:
 in a case of establishing a session, configuring at least two uplink addresses and sending the at least two uplink addresses to an access network, wherein the access network is a connectivity network formed by a coupling of at least two network element nodes and part or all of the at least two uplink addresses are used for being allocated among the at least two network element nodes (the 5GC provides two UL TEID addresses during PDU Session Resource Setup; the MN performs SN addition, see steps 1 and 4 in Fig. X in section 10.x.1); and 
receiving at least one downlink address sent by the access network and determining usage of the at least two uplink addresses, wherein the session is a splitting session and the session is configured on the at least two network element nodes (The MN provides DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface, see step 5 in Fig. X in section 10.x.; the PDU session is split between the Master Node and the Secondary Node).
However, R3-181266 does not expressly disclose
receiving release notification information, wherein the release notification information comprises: identification information of an uplink address allocated to the at least two network element nodes; and 
releasing, according to the release notification information, the uplink address not allocated to the at least two network element nodes,
wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Vesely discloses receiving release notification information, wherein the release notification information comprises: identification information of an uplink address allocated to the at least two network element nodes; and 
releasing, according to the release notification information, the uplink address not allocated to the at least two network element nodes (A 5G Core Network (5GC) can operate to allocate 2 TEIDs and, when a RAN does not perform splitting, the 5GC can responsively release one of the two TEIDs, paragraph 34).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to release allocated but unused resources as taught in Vesely in the method of R3-181266 in order to make efficient use of limited network resources.
Nonetheless, the combination of R3-181266 and Vesely does not expressly disclose wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Shi discloses wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses [according to a preset mapping relation between uplink addresses and downlink addresses] (Fig. 1B shows UL TEIDNG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi with the teachings of R3-181266 and Vesely for handling Quality of Service mobility and dual connectivity.
Nonetheless, the combination of R3-181266 Shi, and Vesely does not expressly disclose according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Lu discloses according to a preset mapping relation between uplink addresses and downlink addresses (a mapping table which maps from original uplink (UL) Tunnel Endpoint Identifier (TEID) at the S-GW 140, for example, {Original UL TEID, IP of the S-GW}, to a downlink (DL) TEID at the second BS 120, for example, {DL TEID of the second BS, IP of the second BS}, paragraph 64).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a mapping table as taught in Lu in the method of R3-181266 as modified by Vesely and Shi in order  to map an uplink Tunnel Endpoint Identifier to a downlink Tunnel Endpoint Identifier.

Consider claims 3 and 17,  and as applied to claim 1 above, R3-181266 discloses wherein receiving the at least one downlink address sent by the access network comprises: receiving a downlink address sent by the access network and used by each network element node among the at least two network element nodes configured with the session (The MN provides DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface, see step 5 in Fig. X in section 10.x.; the DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface are to be used by the MN and the SN in order to split the PDU session).

Consider claim 4, and as applied to claim 1 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node; and wherein the at least two network element nodes configured with the session comprise one master node and at least one secondary node (MN and SN in Fig. X).

Consider claim 6, and as applied to claim 1 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node (MN and SN in Fig. X); 
wherein sending the at least two uplink addresses to the access network comprises: 
sending the at least two uplink addresses to the at least one master node (AMF sends UL TNL and  additional UL TNL to MN in a PDU Session Setup Request, see step 1 in Fig. X); and 
wherein receiving the downlink address sent by the access network comprises: receiving the downlink address sent by the at least one master node (MN sends  PDU Session Setup Response  with the DL TNL and the additional UL TNL to the AMF, see step 5 in Fig. X).

Consider claim 7, and as applied to claim 1 above, Shi discloses determining a correspondence between a used uplink address and the downlink address (Fig. 1B shows UL TEIDNG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi with the teachings of R3-181266, Vesely, and Lu to handle Quality of Service mobility and dual connectivity.

Consider claims 8, 18, and 19, R3-181266 discloses network element node (MN in Fig. X), comprising a processor, a memory and a communication bus (inherent in MN),  and an address allocation method, comprising: 
in a case of establishing a session, receiving at least two uplink addresses sent by a core network (the 5GC provides two UL TEID addresses during PDU Session Resource Setup; the MN performs SN addition, see steps 1 and 4 in Fig. X in section 10.x.1); 
performing, according to the at least two uplink addresses, uplink-address allocation among a plurality of network element nodes composing an access network, wherein the access network is a connectivity network formed by a coupling of at least two network element nodes (the 5GC provides two UL TEID addresses during PDU Session Resource Setup; the MN performs SN addition, see steps 1 and 4 in Fig. X in section 10.x.1); and 
sending at least one downlink address to the core network, and determining usage of the at least two uplink addresses, wherein the session is a splitting session and the session is configured on at least two network element nodes (The MN provides DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface, see step 5 in Fig. X in section 10.x.; the PDU session is split between the Master Node and the Secondary Node).
However, R3-181266 does not expressly disclose
sending release notification information, wherein the release notification information comprises identification information of an uplink address allocated to the at least two network element nodes, for the core network to release, according to the release notification information, the uplink address not allocated to the at least two network element nodes;
wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Vesely discloses sending release notification information, wherein the release notification information comprises identification information of an uplink address allocated to the at least two network element nodes, for the core network to release, according to the release notification information, the uplink address not allocated to the at least two network element nodes (A 5G Core Network (5GC) can operate to allocate 2 TEIDs and, when a RAN does not perform splitting, the 5GC can responsively release one of the two TEIDs, paragraph 34).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to release allocated but unused resources as taught in Vesely in the method of R3-181266 in order to make efficient use of limited network resources.
Nonetheless, the combination of R3-181266 and Vesely does not expressly disclose wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Shi discloses wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses [according to a preset mapping relation between uplink addresses and downlink addresses] (Fig. 1B shows UL TEIDNG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi with the teachings of R3-181266 and Vesely for handling Quality of Service mobility and dual connectivity.
Nonetheless, the combination of R3-181266 Shi, and Vesely does not expressly disclose according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Lu discloses according to a preset mapping relation between uplink addresses and downlink addresses (a mapping table which maps from original uplink (UL) Tunnel Endpoint Identifier (TEID) at the S-GW 140, for example, {Original UL TEID, IP of the S-GW}, to a downlink (DL) TEID at the second BS 120, for example, {DL TEID of the second BS, IP of the second BS}, paragraph 64).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a mapping table as taught in Lu in the method of R3-181266 as modified by Vesely and Shi in order  to map an uplink Tunnel Endpoint Identifier to a downlink Tunnel Endpoint Identifier.

Consider claims 10 and 20, and as applied to claim 8 above, R3-181266 discloses wherein performing, according to the at least two uplink addresses, the uplink-address allocation among the plurality of network element nodes composing the access network comprises: allocating one of the at least two uplink addresses to each network element node among the at least two network element nodes configured with the session (The MN provides DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface, see step 5 in Fig. X in section 10.x.; the DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface are to be used by the MN and the SN in order to split the PDU session).

Consider claim 11, and as applied to claim 10 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node; and the at least two network element nodes configured with the session comprise one master node and at least one secondary node (MN and SN in Fig. X).

Consider claim 13, and as applied to claim 8 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node (MN and SN in Fig. X); 
wherein receiving the at least two uplink addresses sent by the core network comprises: 
receiving, by the at least one master node, the at least two uplink addresses sent by the core network (AMF sends UL TNL and  additional UL TNL to MN in a PDU Session Setup Request, see step 1 in Fig. X); and 
wherein sending the downlink address to the core network comprises: 
sending, by the at least one master node, the downlink address to the core network (MN sends  PDU Session Setup Response  with the DL TNL and the additional UL TNL to the AMF, see step 5 in Fig. X).

Consider claim 14, and as applied to claim 8 above Shi discloses determining a correspondence between a used uplink address and the downlink address (Fig. 1B shows UL TEIDNG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi with the teachings of R3-181266, Vesely, and Lu to handle Quality of Service mobility and dual connectivity.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
With regard to determining the usage of the at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink addresses, Applicant argues on page 10 that Shi at best shows a relationship or links between several nodes, but fails to describe actually determining usage of at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink addresses.
	The Examiner has interpreted “determining the usage of the at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink address”  as how the at least two uplink addresses are being used. Figure 1B in Shi shows to uplink address mapped to respective downlink addresses (UL TEID mapped to DL TEID). Lu discloses a mapping table which maps an UL TEID to a DL TEID (see paragraph 64).
With regard to the limitations from canceled claim 5 now incorporated into claim 1, Applicant argues on page 12 that Vesely does not contemplate receiving release notification information, and then releasing the uplink address not allocated to the network element node according to the received release notification information. 
The Examiner respectfully disagrees. Vesely discloses on paragraph 34 :
“For one tunnel, one end is in UPF and the other end is in the NG-RAN node. Two tunnels are needed when split in UPF. In some embodiments, the UPF first pre-allocates two tunnel endpoint identifiers (TEIDs), which it sends to the RAN. The RAN then, after processing, sends back the TEIDs at the RAN side, one for the master node (MN) and the other for the secondary node (SN). The RAN also knows by then the TEID at the UPF side. A 5G Core Network (5GC) can operate to allocate 2 TEIDs and, when a RAN does not perform splitting, the 5GC can responsively release one of the two TEIDs.”
Thus, Vesely discloses that the 5G Core Network allocates 2 TEIDs and releases a TEID when a RAN does not perform splitting. Then, it follows that if the 5G Core Network releases a TEID, it has to know that the RAN did not use the TEID for splitting a PDU session.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642